Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 February 2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  See attached copy of PTO-1449.

Response to Restriction
2.	Applicant's election with traverse of Group I (claims 1-15) in the reply filed on 25 November 2020 is acknowledged.  The traversal is on the ground(s) that the search classification for each inventive group would overlap and not be a burden.  This is not found persuasive because the biodegradable composition can be administered in various ways, such as a microneedle array, an injection or an implant.  A search for administering a composition via implant or injection would not necessarily result in the same composition being administered via microneedle array. The applicant further elects without traverse keloid or keloid scar (claims 1-13 and 15) and biodegradable microneedle array (claims 9-13 and 15). 
The requirement is still deemed proper and is therefore made FINAL.



Status of Application
3.	The instant application was filed 3 April 2019.  Claims 1-20 are currently pending.  Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a 

Claim Objections
4.	Claim 9 is objected to because of the following informalities: “A method treating” should instead recite “A method of treating”.  Appropriate correction is required. 

5.	Claim 10 is objected to because of the following informalities: Please add a period at the end of the claim.  Appropriate correction is required. 

Claim Rejections – 35 U.S.C. 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 9-10, 12-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xue et al. (Technology, 2014).
	Regarding instant claims 9-10 and 15, Xue et al. disclose a microneedle patch pre-loaded with 5-fluorouracil to prevent the proliferation of keloid fibroblasts.  See page 145, paragraph 1. The microneedles are made of poly(ethylene glycol) diacrylate preloaded with 5-FU.  See page 
	Regarding instant claim 12, 100 µg/ml of 5-FU was used and 100% was eluted within 3 hours.  See page 145, paragraph 8.
	Regarding instant claim 13, the microneedle patch provides for transdermal delivery.  See abstract. 
	Thus the instant claims are anticipated by Xue et al.

Claim Rejections – 35 U.S.C. 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 9-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (Technology, 2014) in view of Kim et al. (U.S. Patent Application Publication No. 2006/0084942).
	Regarding instant claims 9-10 and 15, Xue et al. teach a microneedle patch pre-loaded with 5-fluorouracil to prevent the proliferation of keloid fibroblasts.  See page 145, paragraph 1. The microneedles are made of poly(ethylene glycol) diacrylate preloaded with 5-FU.  See page 145, paragraph 1. Administration showed that delivery of 5-FU through microneedles is effective in inhibiting the proliferation of keloid fibroblast.  See page 145, paragraph 2. Figure 1 shows a base portion and microneedles extending from the base portion. 

	Regarding instant claim 13, the microneedle patch provides for transdermal delivery.  See abstract. 
	Xue et al. do not teach a polymeric matrix of polylactide.
	Kim et al teach microneedles comprising one or more pins on a substrate.  See abstract. The polymers used as material for the microneedle arrays include polylactide and copolymers with polyethylene glycol.  See paragraph [0020].  Active ingredients include 5-fluorouracil.  See paragraph [0063]. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute one biodegradable polymer matrix with another to yield predictable results since Kim et al. teach that polylactide and copolymers with polyethylene glycol are functional equivalents.  

Conclusion
10.	No claims are allowed at this time.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WORSHAM/Primary Examiner, Art Unit 1615